Case 1:21-mj-00574-RMM Document 1-1 Filed 08/20/21 Page 1 of 3

/13B8B(5

Case 19-33568-mvl7 Doc 264 Filed 08/06/21 Entered 08/06/21 15:29:21 Page 1of4

CLERK, U.S. BANKRUPTCY COURT
NORTHERN DISTRICT OF TEXAS

ENTERED
THE DATE OF ENTRY IS ON
THE COURT'S DOCKET

 

The following constitutes the ruling of the court and has the force and effect therein described.

. ‘ !
foe iy ff ff 2
Jb geihelle £,

Qa

Signed August 6, 2021 : ra
United States Bankruptcy Judge

IMG Ml leo

 

 

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE NORTHERN DISTRICT OF TEXAS
DALLAS DIVISION

 

In re: Chapter 7

ERIC C. BLUE, e# ai.,! Case No, 19-33568-7

Debtors. (Jointly Administered)

 

NOTICE OF ISSUANCE OF BENCH WARRANT
For the reasons that follow, a bench warrant shall issue for the above-captioned debtor,
Eric C. Blue (*Mr. Blue”). By way of brief background, Mc. Blue has been found in contempt
of this Court's orders on no tess than four occasions.”
With respect to Mr. Blue's contemptuous conduct in these proceedings relating to the
instant bench warrant, on March 16, 2021, the Court held an evidentiary hearing on the motion

of Diane Reed. the duly appointed Chapter 7 trustee (the “Trustee™), to compel discovery

 

' The Debtors in these jointly administered chapter ? cases are Eric C. Blue, Capital Park Management Company,
LLC, and Capital Park Private Equity Partners, LLC.

> Each of the prior contempt orders may be found on the Court's docket at ECF Nos. 83, 166, 176, and 258,
respectively,
Case 1:21-mj-00574-RMM Document 1-1 Filed 08/20/21 Page 2 of 3

Case 19-33568-mvl7 Doc 264 Filed 08/06/21 Entered 08/06/21 15:29:21 Page 2 of 4

responses and production of certain tangible things, namely two watches for inspection and
valuation (the “First Motion to Compel”). On March 18, 2021, the Court entered its Order
Granting the First Motion to Compel and ordered Mr. Blue to produce all requested responsive
documents and tangible things no later than March 21, 2021. The Court further ordered that Mr.
Blue turn over the two watches to an appraiser jointly selected by the Trustee and Mr. Blue, no
later than March 21, 2021. Finally, the Court ordered Mr. Blue to pay sanctions in the amount of
$2,250.00, representing the Trustee's attorney's fees in bringing the First Motion to Compe]. The
Court ordered that such payment be made by June 4, 2021.

Mr. Blue failed to comply with the Order Granting the First Motion to Compel. Thereafter,
on April t, 2021, the Trustee fited three motions: (1) the Trustee’s Motion for Contempt; (2) the
Trustees Motion to Compe! Discovery Responses and Production of Tangible Things; and (3) the
Trustee’s Motion to Compel Tumover of Watches and Vehicle (collectively, the “Trustee
Motions”). Each of the Trustee Motions details Mr. Blue's continued noncompliance with the
Court’s Orders. The Trustee further alleged to this Court that Mr. Blue’s counse! had not been
able to contact him for some time.

The Court held a hearing on the Trustee Motions on April 14, 2021. At the conclusion of
that hearing, the Court ordered Mr. Blue to turn over documents to the Trustee within three days,
to refrain from transferring, encumbering, or otherwise pledging his watches and vehicle, and to
obtain an appraisal of his watches within three days. Pertinent to this matter, the Court also
extended the deadline for the $2,250.00 sanctions payment to June 14, 2021. Orders reflecting the
Court's oral ruling were entered on the docket on April 20, 2021 (collectively, the “April 20

Orders”).

tw
Case 1:21-mj-00574-RMM Document 1-1 Filed 08/20/21 Page 3 of 3

Case 19-33568-mvl7 Doc 264 Filed 08/06/21 Entered 08/06/21 15:29:21 Page 3 of 4

On June [7, 2017, the Trustee filed her Fourth Motion for Contempt against Mr. Blue,
notifying the Court that Mr. Blue had failed to produce any documents and failed to remit the
$2,250.00 payment pursuant to the Court's April 20 Orders. The Court held a hearing on the
Fourth Motion for Contempt on July 20, 2021. Mr. Blue failed to attend the hearing, but Mr.
Blue’s counsel was present. The evidence reflected Mr. Blue’s ability to pay the $2,250.00
sanction payment. The Court entered an order granting, in part, the Fourth Motion for Contempt
on July 23, 2021 (the “July 23 Contempt Order’).> The Court ordered Mr. Blue to remit payment
of the $2,250.00, originally due June 14, 2021, and an additional sanction of $3,735.00 in
attorney's fees to the Trustee, no later than ten days from the entry of the Order. Mr. Blue was
expressly notified on the record and in the July 23 Contempt Order that further failure to comply
with the Court's Orders would result in the issuance of a bench warrant for his arrest in order to
coerce Mr. Blue's compliance with the Court’s Orders.

On August 3, 2021, the Trustee filed her Notice of Noncompliance with the July 23
Contempt Order, As of the date of the entry of this Notice, August 6, 2021, there is no evidence
that Mr. Blue has complied with the July 23 Contempt Order.

IT [IS THEREFORE ORDERED that a bench warrant be issued for Eric C. Blue. The
United States Marshal shall arrest Mr. Blue and he shall be remanded into the custody of the United
States Marshal and taken to the detainment facility located nearest to the Dallas Division of the
United States Bankruptcy Court for the Norther District of Texas and remain in custody until he
is discharged by this Court. Once incarcerated, tf unrepresented for purposes of such incarceration,
Mr. Blue may be entitled to the services of a Federal Public Defender upon proper written request;

it is further

 

3 The July 23 Contempt Order is attached hereto as Exhibit A.

 

3
